I do not think the action of the court in declining to grant the motion for a continuance or postponement of the trial under the showing made constituted reversible error. I do not think the charge quoted in the majority opinion contained a correct statement of the law under the evidence as submitted and I therefore think the trial judge was within his legal rights to refuse to give the charge. The evidence is in many respects most remarkable and the jury would have been warranted in discrediting a great part of it. This, however, the jury appears not to have done. There is nothing in the record to show or to lead one to believe that the jury was influenced by anything outside the evidence. To believe the evidence offered and find a verdict based thereon was within the province of the jury. I therefore dissent from the judgment of reversal.